Filed 7/6/21
               CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                        DIVISION SEVEN


MALEKEH KHOSRAVAN,                  B307482

       Plaintiff and Appellant,     (Los Angeles County
                                    Super. Ct. No. 19STCV20678)
       v.

CHEVRON CORPORATION
et al.,

       Defendants and
       Respondents.



      APPEAL from an order of the Superior Court of Los
Angeles County, David S. Cunningham III, Judge. Reversed.
      Weitz & Luxenberg, Benno Ashrafi, Josiah Parker, Tyler
Stock, and The Arkin Law Firm, Sharon J. Arkin for Plaintiff and
Appellant.
      King & Spalding, Peter A. Strotz, Anne M. Voigts and
Brian Priestley for Defendants and Respondents.

                        _________________
       Malekeh Khosravan appeals from a postjudgment order
denying her motion to strike or tax costs with respect to the
expert witness fees incurred by defendants Chevron Corporation,
Chevron U.S.A. Inc., and Texaco Inc. (Chevron defendants)
following the trial court’s granting of the Chevron defendants’
motion for summary judgment. Malekeh and her husband
Gholam Khosravan 1 brought claims for negligence, premises
liability, loss of consortium, and related claims, alleging
Khosravan contracted mesothelioma caused by exposure to
asbestos while he was an Iranian citizen working for the National
Iranian Oil Company (NIOC) at the Abadan refinery the
Khosravans alleged was controlled by the predecessors to the
Chevron defendants, Exxon Mobil Corporation, and ExxonMobil
Oil Corporation (Exxon defendants). The trial court concluded
the Chevron and Exxon defendants did not owe a duty of care to
Khosravan, and we affirmed. (Khosravan v. Exxon Mobil
Corporation et al. (Apr. 20, 2021, B304346) [nonpub. opn.]
(Khosravan I).)
       The trial court awarded the Chevron defendants their
expert witness fees as costs based on the Khosravans’ failure to
accept the Chevron defendants’ statutory settlement offers made
to Khosravan and Malekeh under Code of Civil Procedure
section 998. 2 On appeal, Malekeh contends the trial court erred
in denying the Khosravans’ motion to strike or tax costs because

1     During the pendency of this action, Gholam Khosravan
died, and Malekeh Khosravan was substituted as his successor in
interest. To avoid confusion, we refer to Gholam Khosravan as
Khosravan and Malekeh by her first name.
2     Further undesignated statutory references are to the Code
of Civil Procedure.




                               2
the settlement offers required the Khosravans to indemnify the
Chevron defendants against possible future claims of nonparties,
making the offers impossible to value; the Khosravans obtained a
more favorable judgment than the offers in light of the indemnity
provisions; and the offers were “token” settlement offers made in
bad faith.
       The Chevron defendants respond that the Khosravans’
claims were meritless, and thus the requirement in the section
998 offers that the Khosravans indemnify the Chevron
defendants against claims filed by their heirs or other third
parties was valueless. But even if a party’s claims lack merit (a
questionable proposition as to the Khosravans’ claims evaluated
as of the time of the offers), under Civil Code section 2778,
subdivision (3), the Khosravans would still be liable for the costs
of the Chevron defendants’ defense against the claims. Thus, the
value of the section 998 offers would be difficult, if not impossible,
to quantify, requiring the Khosravans (and the court) to assess
the likelihood of the Khosravans’ heirs or others filing suit
against the Chevron defendants, and if they did, the necessity
and cost of defense against the claims, meritless or otherwise.
We recognize the desire by defendants to reach a settlement that
protects them from all liability for the conduct alleged in the
complaint, whether as to the plaintiffs or their heirs in a
wrongful death action. But if defendants seek that protection
through indemnification, they may well need to give up the
benefit of section 998. We reverse.




                                  3
      BACKGROUND AND PROCEDURAL HISTORY


A.     The Lawsuit
       Khosravan and Malekeh filed this action on June 13, 2019
against the Chevron and Exxon defendants. The complaint
alleged the Chevron and Exxon defendants owed Khosravan a
duty of care based on their predecessors’ control over the Abadan
refinery in which Khosravan worked and a 1954 contractual
agreement (the Agreement) between the Iranian government and
a consortium of international oil companies (collectively, the
consortium members), including defendants’ predecessors. The
complaint alleged the predecessors to the Chevron defendants, as
consortium members, contributed “capital, management and
skills in the operation and management of the oil properties of
[NIOC], specifically the . . . oil refinery in Abadan, Iran.”
Further, the predecessor companies had “full and effective control
of the [Abadan] refinery . . . in order to operate that refinery in
conformity with good oil industry practice and sound engineering
principles applicable to that industry.” The complaint alleged
Khosravan was exposed to products containing asbestos while he
worked at the Abadan refinery and other Iranian facilities from
approximately the 1950s to the late 1970s and that Khosravan
contracted mesothelioma caused by this exposure. (Khosravan I,
supra, B304346.)

B.     The Chevron Defendants’ Settlement Offers
       On October 9, 2019 the Chevron defendants served the
Khosravans with offers to compromise under section 998. The
Chevron defendants offered “to mutually waive costs in exchange
for: [¶] [D]ismissing with prejudice all of [the Khosravans’]




                                4
causes of action against Chevron, and [¶] [R]elease of all future
claims based on the allegations in the complaint, including, but
not limited to, claims for wrongful death, and indemnity in the
event such claims are filed by non-parties to this case.” The
offers provided that if the Khosravans did not accept the offers
within 30 days, they “shall be deemed withdrawn.”
       The Khosravans did not respond to the offers.

C.    The Chevron Defendants’ Motion for Summary Judgment
      On September 20, 2019 the Chevron defendants moved for
summary judgment, which the trial court granted on December 6,
2019. We affirmed, concluding the Khosravans had not raised a
triable issue of fact as to whether the Chevron defendants’
predecessors exercised control over the Iranian oil facilities where
Khosravan worked. We explained the Agreement did not show
that the Chevron defendants’ predecessors controlled the Abadan
refinery because “the Agreement tasked [the Iranian Oil Refining
Company] and NIOC, not the consortium members, with refinery
operations.” Further, the Agreement did not create a duty of care
owed to Khosravan by the Chevron defendants’ predecessors. We
also concluded the Khosravans’ evidence did not “show[] that
employees of the consortium members who were seconded to the
Abadan refinery as management employees were paid by the
consortium members or their work was directed or controlled by
the consortium members.” (Khosravan I, supra, B304346.)

D.     The Trial Court’s Award of Costs to the Chevron Defendants
       On February 13, 2020 the Chevron defendants filed a
memorandum of costs requesting approximately $33,900 in total
costs, including $19,673 in expert witness fees.




                                 5
       The Khosravans moved to strike or tax costs on multiple
grounds, including that the Chevron defendants’ expert witness
fees were not recoverable under sections 1032 and 1033.5. 3 The
Khosravans asserted the Chevron defendants’ statutory
settlement offers were not capable of valuation because the offers
required the Khosravans to indemnify the Chevron defendants
against future claims by nonparties. The Khosravans also
argued the Chevron defendants’ section 998 offers were “zero-
value, token offers, that they could never have expected [the
Khosravans] to accept in good faith . . . .” The Khosravans
attached the trial court’s July 12, 2017 order in Kordestani, et al.
v. 3M Company, et al. (Super. Ct. L.A. County, 2017, No.
JCCP4674) denying the defendants’ summary judgment motion
in a personal injury asbestos case brought by an Abadan refinery
worker, in which the court found the consortium members owed a
duty of care to workers in facilities covered by the Agreement.
The Khosravans argued the favorable decision in the Kordestani
case showed the unreasonableness of the Chevron defendants’
offers.



3      Section 1032, subdivision (b), provides, “Except as
otherwise expressly provided by statute, a prevailing party is
entitled as a matter of right to recover costs in any action or
proceeding.” Under section 1032, subdivision (a)(4), a “prevailing
party” is defined to include “a defendant where neither plaintiff
nor defendant obtains any relief, and a defendant as against
those plaintiffs who do not recover any relief against that
defendant.” (See Friends of Spring Street v. Nevada City (2019)
33 Cal.App.5th 1092, 1103.) Section 1033.5, subdivision (8),
provides that “[f]ees of expert witnesses ordered by the court”
may be recoverable as costs under section 1032.




                                 6
       In their opposition, the Chevron defendants argued their
statutory settlement offers were valid and the judgment in favor
of the Chevron defendants was prima facie evidence of the
reasonableness of the offers. The Chevron defendants attached
the December 4, 2015 order in Malek et al. v. Blackmer Pump
Company, et al. (Super. Ct. L.A. County, 2015, No. BC580695)
and the November 20, 2018 order in Sabetian v. Air & Liquid
Systems Corporation et al. (Super. Ct. L.A. County, 2018, No.
BC699945), in which the trial courts granted summary judgment
for the Chevron defendants, finding the Chevron defendants did
not owe a duty of care to protect refinery workers from asbestos
hazards at the Abadan refinery. The Chevron defendants argued
these superior court decisions demonstrated the reasonableness
of their offers to settle for a mutual waiver of costs.
       On July 9, 2020 the trial court granted the Khosravans’
motion in part, striking approximately $14,000 in expert witness
fees, but the court denied the motion as to $5,360 in expert
witness fees. On July 29 the court entered judgment, awarding
the Chevron defendants $15,564 in total costs against the
Khosravans.
       Malekeh timely appealed. 4




4      On appeal Malekeh only challenges the trial court’s ruling
as to the award of expert witness fees.




                                7
                            DISCUSSION

A.     The Trial Court Erred in Awarding the Chevron Defendants
       Their Expert Witness Fees
       1.      Applicable law and standard of review
       “‘“[C]osts” of a civil action consists of the expenses of
litigation . . . . The right to recover any of such costs is
determined entirely by statute.’” (Olson v. Automobile Club of
Southern California (2008) 42 Cal.4th 1142, 1148; accord,
Charton v. Harkey (2016) 247 Cal.App.4th 730, 738.) Under
section 998, subdivision (c)(1), “If an offer made by a defendant is
not accepted and the plaintiff fails to obtain a more favorable
judgment or award, the plaintiff . . . shall pay the defendant’s
costs from the time of the offer. In addition, . . . the court . . . , in
its discretion, may require the plaintiff to pay a reasonable sum
to cover postoffer costs of the services of expert witnesses, who
are not regular employees of any party, actually incurred and
reasonably necessary in either, or both, preparation for trial . . . ,
or during trial . . . , of the case by the defendant.”
       On a motion to strike or tax costs, “[t]he burden is on the
offering party to demonstrate that the offer is valid under section
998.” (Ignacio v. Caracciolo (2016) 2 Cal.App.5th 81, 86 (Ignacio);
accord, Timed Out LLC v. 13359 Corp. (2018) 21 Cal.App.5th 933,
942.) “The offer must be strictly construed in favor of the party
sought to be bound by it.” (Ignacio, at p. 86; accord, Timed Out,
at p. 942.) “‘We independently review whether a section 998
settlement offer was valid. In our review, we interpret any
ambiguity in the offer against its proponent.’” (Prince v.
Invensure Ins. Brokers, Inc. (2018) 23 Cal.App.5th 614, 622;
accord, Menges v. Department of Transportation (2020)




                                   8
59 Cal.App.5th 13, 20 (Menges) [the validity of an offer to
compromise under section 998 “is subject to de novo review”].)
       “‘An offer to compromise under section 998 must be
sufficiently specific to allow the recipient to evaluate the worth of
the offer and make a reasoned decision whether to accept the
offer.’” (Menges, supra, 59 Cal.App.5th at p. 26; accord, Fassberg
Construction Co. v. Housing Authority of City of Los Angeles
(2007) 152 Cal.App.4th 720, 764.) “The inclusion of nonmonetary
terms and conditions does not render a 998 offer invalid; but
those terms or conditions must be sufficiently certain and capable
of valuation to allow the court to determine whether the
judgment is more favorable than the offer.” (Menges, at p. 26;
accord, Ignacio, supra, 2 Cal.App.5th at p. 87; Valentino v. Elliott
Sav-On Gas, Inc. (1988) 201 Cal.App.3d 692, 697 (Valentino)
[“[A]n ‘offer’ includes all its terms and conditions and must be
evaluated in the light of all those terms and conditions.”].)
       “To further the purposes of promoting reasonable
settlement under section 998, we must consider the validity of
section 998 offers as of the date the offers are served.” (Burch v.
Children’s Hospital of Orange County Thrift Stores, Inc. (2003)
109 Cal.App.4th 537, 547-548; accord, Valentino, supra,
201 Cal.App.3d at p. 698 [the value of terms and conditions of a
section 998 offer must be evaluated “as of the time” the offer was
made “without the benefit of hindsight”].) Where a defendant’s
settlement offer contains terms that make it “exceedingly difficult
or impossible to determine the value of the offer to the
plaintiff[,] . . . a court should not undertake extraordinary efforts
to attempt to determine whether the judgment is more favorable
to the plaintiff. Instead, the court should conclude that the offer
is not sufficiently specific or certain to determine its value and




                                 9
deny cost shifting under Code of Civil Procedure section 998.”
(Fassberg Construction Co. v. Housing Authority of City of Los
Angeles, supra, 152 Cal.App.4th at p. 766; see Valentino, at p. 700
[courts should not “engage[] in pure guesswork”].)
       “‘“Where . . . the offeror obtains a judgment more favorable
than its offer, the judgment constitutes prima facie evidence
showing the offer was reasonable and the offeror is eligible for
costs as specified in section 998.”’” (Adams v. Ford Motor
Co. (2011) 199 Cal.App.4th 1475, 1484; accord, Menges, supra,
59 Cal.App.5th at p. 27.) Once the offeror shows the section 998
offer is valid, the burden shifts to the offeree to show the offer
was not made in good faith. (Licudine v. Cedars-Sinai Medical
Center (2019) 30 Cal.App.5th 918, 926; Adams, at p. 1484.)

      2.     The Chevron defendants have not carried their
             burden to show they obtained a judgment more
             favorable than their settlement offers
       Malekeh argues the Chevron defendants’ settlement offers
are invalid under section 998 because they are not capable of
valuation given their requirement that the Khosravans
indemnify the Chevron defendants against all future claims
asserted by nonparties based on the allegations in the complaint.
Further, to the extent the settlement offers can be valued,
Malekeh asserts the judgment obtained by the Chevron
defendants is not more favorable than the offers because the
indemnity provisions should be given a significant negative
valuation. The Chevron defendants argue the releases in their
offers are reasonably valuable because “regardless of who
brought what claims related to the subject matter of this




                                10
litigation, those claims were equally meritless.” Malekeh has the
better argument.
       A valid section 998 offer may include terms requiring the
release of all claims (by parties or nonparties) arising from the
injury at issue in the lawsuit. (Ignacio, supra, 2 Cal.App.5th at
p. 88 [“Boilerplate language identifying individuals and entities
beyond the named parties in the case as releasors and releasees
does not invalidate the offer, if the claims released relate only to
the subject matter of the current litigation.”]; see Auburn Woods I
Homeowners Assn. (2020) 56 Cal.App.5th 717, 725 [“An offer that
requires the offeree to release all claims between the parties in
the current action is effective under section 998.”].) Thus, the
inclusion of terms in the Chevron defendants’ settlement offers
requiring the Khosravans to release all claims based on the
allegations of the complaint does not by itself invalidate the
section 998 offers. But the offers’ inclusion of a requirement that
the Khosravans indemnify the Chevron defendants against
claims by nonparties renders the offers difficult to value and
potentially costly to the Khosravans.
       Valentino, supra, 201 Cal.App.3d 692, relied on by
Malekeh, is instructive. There, the plaintiff, who slipped and fell
at a gas station, brought a personal injury action against the
station’s owner. (Id. at pp. 694-695.) The owner made a
statutory settlement offer for entry of a $15,000 judgment in
exchange for the plaintiff releasing the owner, its attorneys, and
its insurance carrier “from any and all claims and causes of
action arising out of [plaintiff’s] claims including insurance bad
faith and violation of Insurance Code [s]ection 790.03.” (Id. at
p. 695.) After a jury awarded the plaintiff only $9,750, the owner
sought its costs under section 998, which the trial court granted.




                                11
(Id. at pp. 695-696.) We reversed, concluding the required
release rendered the offer less favorable than the jury’s award
and difficult to quantify. (Id. at p. 698, 702.) We explained that
the value of the term requiring the plaintiff to release unfiled
claims against the owner, its insurance carrier, and its attorney
may have exceeded the difference between the statutory offer’s
monetary value and the judgment obtained. (Id. at p. 698.) We
also observed that “[t]o pinpoint the value of the various potential
unfiled claims [plaintiff] might have had at the time of the
statutory offer or in the future against three different parties,
only one of whom was even a party to the instant action, would
require the court to engage in wild speculation bordering on
psychic prediction.” (Id. at p. 699.) Given this uncertainty, we
reasoned, “Neither this court nor the trial court can be expected
to properly allocate defendant’s offer between the personal injury
causes of action involved in the instant litigation and the several
other causes of action [plaintiff] is being asked to surrender.” (Id.
at p. 700; see McKenzie v. Ford Motor Co. (2015) 238 Cal.App.4th
695, 706 [“[A] section 998 offer requiring the release of claims and
parties not involved in the litigation is invalid as a means of
shifting litigation expenses because ‘it would be hard enough for
a trial court to place a value on a condition requiring the plaintiff
to dismiss a single specific lawsuit she had already filed against
the defendant in another court. But when the condition
mandates surrender of an array of potential lawsuits against not
only the defendant but two other parties the task becomes
impossible.’”].)
       Here, there is a potentially high price tag on the
requirement the Khosravans indemnify the Chevron defendants
for claims not yet filed by third parties. The Chevron defendants




                                 12
would not have included the indemnification provisions if they
had no value. Further, contrary to the Chevron defendants’
contention, even if nonparties were to bring only meritless
claims, the Khosravans would still be liable for the costs of the
Chevron defendants’ defense against these claims. (Civ. Code,
§ 2778, subds. 3 & 4.) “[Civil Code] section 2778, unchanged
since 1872, sets forth general rules for the interpretation of
indemnity contracts, ‘unless a contrary intention appears.’ If not
forbidden by other, more specific, statutes, the obligations set
forth in [Civil Code] section 2778 thus are deemed included in
every indemnity agreement unless the parties indicate
otherwise.” (Crawford v. Weather Shield Mfg., Inc. (2008)
44 Cal.4th 541, 553.) “[T]he statute first provides that a promise
of indemnity against claims, demands, or liability ‘embraces
the costs of defense against such claims, demands, or liability’
insofar as such costs are incurred reasonably and in good faith.
[Citation.] Second, the section specifies that the indemnitor ‘is
bound, on request of the [indemnitee], to defend actions or
proceedings brought against the [indemnitee] in respect to the
matters embraced by the indemnity,’ though the indemnitee may
choose to conduct the defense. [Citation.] Third, the statute
declares that if the indemnitor declines the indemnitee’s tender
of defense, ‘a recovery against the [indemnitee] suffered by him in
good faith, is conclusive in his favor against the [indemnitor].’”
(Ibid.)
       Accordingly, the indemnification provisions in the Chevron
defendants’ settlement offers, as in Valentino, supra,
201 Cal.App.3d at pages 699 to 700, would have required the
Khosravans to evaluate a series of contingencies to determine the
cost of indemnification for possible future claims of unidentified




                                13
parties. 5 What was the likelihood of the Khosravans’ children or
heirs filing wrongful death claims against the Chevron
defendants had the Khosravans settled? And would the Chevron
defendants have demanded the Khosravans defend against those
claims? If not, what defense costs would the Khosravans have

5      Section 377.60 provides as to wrongful death claims, “A
cause of action for the death of a person caused by the wrongful
act or neglect of another may be asserted by any of the following
persons or by the decedent’s personal representative on their
behalf: [¶] (a) The decedent’s surviving spouse, domestic
partner, children, and issue of deceased children, or, if there is no
surviving issue of the decedent, the persons, including the
surviving spouse or domestic partner, who would be entitled to
the property of the decedent by intestate succession.” Under
California law, the decedent’s release of claims for his or her
injuries does not bar a future wrongful death claim by the
decedent’s heirs. (Horwich v. Superior Court (1999) 21 Cal.4th
272, 283-284 [“Nor can a decedent release a claim on behalf of his
or her heirs in settlement with the defendant.”]; Earley v. Pacific
Elec. Ry. Co. (1917) 176 Cal. 79, 82 [decedent’s release of claims
from his injury did not constitute a bar to wife’s wrongful death
action for loss of consortium].) As the Supreme Court explained
in Earley as to a wrongful death claim by the decedent’s widow,
“Our statute creates a new right of action with a different
measure of damage from that which accrued to the injured person
as a result of the defendant's wrongdoing. The right of action is
to the heirs or representatives of the deceased and the elements
of damage (without here attempting to specify them all) include
in the case of the widow an admeasurement of the financial loss
occasioned to her by the death of her husband through the
deprivation of his society, comfort, and protection.” (Earley, at
pp. 81-82.) The parties do not identify how many potential claims
by nonparties based on the allegations in the complaint might
exist.




                                 14
been required to reimburse? The Chevron defendants provide no
valuation for the likely expense of defending against potential
claims, meritless or not. For the same reasons, the trial court
(and this court on appeal) would have “to engage in wild
speculation bordering on psychic prediction” to determine the
valuation of the costs of defending against potential future
claims. (Valentino, supra, 201 Cal.App.3d at p. 699.)
       Even if it were somehow possible to value the settlement
offer with inclusion of the indemnification provisions, the
Khosravans’ potential liability for indemnification (even if a
future case could be resolved at the summary judgment stage)
would far exceed the costs the Khosravans would owe absent the
settlement, whether measured by the Chevron defendants’
request for $33,900 in costs or the court’s award of $15,500.
Thus, the Chevron defendants have failed to show the judgment
is more favorable than their statutory settlement offers.
       Toste v. CalPortland Construction (2016) 245 Cal.App.4th
362 is on point. There, the Court of Appeal concluded a statutory
settlement offer conditioned on approval of a good faith
settlement motion and containing a requirement the plaintiff
indemnify and hold the defendants harmless against all third
parties’ claims was invalid both because it was conditional and
the indemnification provision defied accurate valuation. (Id. at
p. 373 & fn. 6.) As to the latter issue, the court observed, “The
requirement that appellant indemnify and hold respondents
harmless against third party claims ‘render[s] it difficult to
accurately value the monetary term of the offer . . . .’” (Ibid.) The
Chevron defendants attempt to distinguish the offer in Toste as
involving the release of all third party claims, “not just those
based on the same subject matter.” But there is no suggestion in




                                 15
Toste that the settlement offer required indemnification of claims
beyond the subject matter of the lawsuit (arising from a
construction truck hitting and killing the plaintiff’s father during
a road paving project). (Id. at p. 364.) We agree with the
observation of the Toste court that a term in a settlement offer
requiring a plaintiff to indemnify a defendant against third party
claims defies accurate valuation under the framework of
Valentino. (Id. at p. 373, fn. 6.)
      The Chevron defendants’ reliance on Ignacio, supra,
2 Cal.App.5th 81, is misplaced. In Ignacio, the Court of Appeal
concluded a statutory offer containing an “incredibly broad”
release provision, “encompass[ing] numerous claims the releasers
may have against the releasees beyond those at issue in the
lawsuit,” was not valid under section 998. (Ignacio, at p. 88.) We
agree the release provision here is not as broad as that in
Ignacio. But Ignacio did not involve or address the validity of a
provision in a section 998 offer requiring the indemnification of
future claims by unidentified nonparties. 6

6      Because we conclude the Chevron defendants’ settlement
offers were not valid section 998 offers, we do not reach
Malekeh’s contentions the offers were unreasonable bad faith
offers or the offers unconstitutionally required the Khosravans to
coerce their children and heirs to refrain from filing claims
related to Khosravan’s injury. However, we question the
Chevron defendants’ assertion “everyone involved knew” the
Chevron defendants would prevail on summary judgment. At the
time the Chevron defendants made their settlement offers, one
trial court had found the consortium members owed a duty of
care to protect refinery workers from asbestos hazards based on
the Agreement, and two trial courts had concluded otherwise.
But this court had not yet issued its decision in Sabetian v. Exxon




                                16
                         DISPOSITION


       The order denying the Khosravans’ motion to strike or tax
costs is reversed. We remand for the trial court to recalculate the
award of costs to the Chevron defendants consistent with this
opinion. Malekeh is to recover her costs on appeal.



                                          FEUER, J.
We concur:

             PERLUSS, P. J.



             McCORMICK, J. *




Mobil Corporation (2020) 57 Cal.App.5th 1054, 1075, in which we
concluded the Chevron defendants did not owe a duty of care to
protect refinery workers from asbestos hazards at the Abadan
refinery. Although the Chevron defendants prevailed in Sabetian
and Khosravan I, the plaintiffs’ positions were far from frivolous,
and the outcome was not as obvious as the Chevron defendants
now maintain.
*     Judge of the Orange County Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                17